Title: To George Washington from William Hughes, 12 March 1774
From: Hughes, William
To: Washington, George



Good Sir
March 12 1774 fredrick town Gale [Md.]

I am heare Confined in prison and has Bin for above two yeres and if you will onley Right a fue Lines to Govener Edon to See if he will for Give me his parte of the fees I am in hopes to Git out of this place as I have no frind on Earth as I no of onley Mr Snickers. Coll Bird has Sent me a Sertifecat by Capt. price for my Being a ofiser in the Rigement if you thinke I am intiteled, to Dockter Johnstons Clam as Exe[cu]ter ples to Leve a surtificat with Mr Snickers for that and he has promised to Send it to me as when I Git those two worntes it may inabele me to pay my Detes and Git Sumthing to hide my nackidness youer faver in those Requestes will for Ever oblige me to pray for youer wellfare and may God Reword you for the Same all from youer most obedent Humbil Sarvnt

William Hughes


N.B. Mr Snickers advises me to Goe to the Govener my Self for the worentes if I Can Git out or to Git you to Git them for me for God Sake Let me no what you think Best. I am yours W.H.

